UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number: 001-32570 ENTRÉE GOLD INC. (Exact Name of Registrant as Specified in its Charter) British Columbia N/A (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) Suite 1201 - 1166 Alberni Street Vancouver, British Columbia, Canada V6E 3Z3 ( 604) 687-4777 (Address and Telephone Number ofRegistrant’s Principal Executive Offices) National Registered Agents, Inc. 1090 Vermont Avenue NW, Suite 910
